Citation Nr: 1330556	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio, which denied reopening claim for service connection for schizophrenia finding that new and material evidence had not been submitted. 

Regardless of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for schizophrenia.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the Virtual VA and VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1. A January 2007 rating decision denying service connection for schizophrenia is final.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2. Evidence added to the claims file since the January 2007 rating decision is not new and material.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision is final.  38 U.S.C.A.§ 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been presented to reopen the Veteran's previously denied claim for schizophrenia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2007 rating decision the RO denied service connection for schizophrenia, finding that there was no evidence of schizophrenia in service, no diagnosis of schizophrenia within one year following discharge, and no evidence the Veteran has a psychiatric condition that began in service.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

No new service department records have been associated with the file since the January 2007 rating decision.  Nor was any additional evidence received prior to the expiration of the appeal period.  Therefore, the January 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, new and material evidence must have been submitted to reopen the claim.

Evidence submitted or associated with the claims file since the January 2007 rating decision includes several statements by the Veteran, a March 2008 letter from his treating psychiatrist, and VA treatment records from December 2006 to June 2008.

The VA medical treatment records demonstrate current treatment for mental health and substance abuse issues, including schizophrenia; however, evidence of post-service treatment for schizophrenia was already of record and considered in the January 2007 rating decision.  The records do not suggest that schizophrenia was diagnosed or manifest during service or otherwise caused by service.  Thus, the evidence does not provide a basis to reopen the claim.

The March 2008 letter from the Veteran's treating psychiatrist shows that he is receiving current treatment for schizophrenia, but does not suggest that schizophrenia was diagnosed or manifest during service or otherwise caused by service.  Thus, it also does not provide a basis to reopen the claim.

Finally, the Veteran's statements that his schizophrenia began in service, specifically in August 1990 at the start of the Persian Gulf War, are cumulative of his previous statements alleging service connection that were addressed in the January 2007 rating decision.  To the extent that he contends his service triggered his schizophrenia, the Board notes that in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  

Although a veteran is generally considered competent to report his observations and symptoms, as a lay person, he is not competent to opine as to the etiology of a complex condition such as schizophrenia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran's lay statements regarding the cause of his schizophrenia are beyond his competency and cumulative of statements made prior to the January 2007 rating decision, they do not constitute new and material evidence to warrant reopening.

The Board notes that the Veteran also submitted a statement dated May 2008 that describes an incident he alleges occurred in service that taken literally does not support his claim.  He also stated that he attended a drug and alcohol program in service, which is reflected in his previously considered service treatment records.  Thus, while the Board has considered all of his statements, they do not provide a basis the reopen the claim.

As none of the evidence associated with the record since the January 2007 rating decision relates to a previously unestablished fact necessary to substantiate the Veteran's claim, reopening the claim for service connection for schizophrenia is not warranted.

Finally, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In regard to claims to reopen, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided to the Veteran in an April 2008 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service treatment records and VA treatment records have been associated with the claims folder.  The Board acknowledges that the Veteran was not afforded a VA examination in conjunction with his claim to reopen.  However, VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran submitted no new evidence and the record does not suggest the existence of additional, pertinent evidence that has not been obtained. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

New and material evidence has not been received to reopen the claim for service connection for schizophrenia; the appeal is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


